Citation Nr: 1308280	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-38 621	)	DATE
	)
	)

On appeal from the
North Florida South Georgia Department of Veterans Affairs (VA) Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement for the cost of unauthorized medical expenses incurred on December 12, 2009 for services rendered at the Naval Hospital in Jacksonville, Florida (Shands).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran served on active duty from April 1986 to April 1990 and from September 1990 to December 1991.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 determination of the North Florida South Georgia VA Medical Center in Gainesville, Florida.  

A review of the Virtual VA paperless claims processing system reveals no additional pertinent documents for consideration in support of this claim.

In a written statement dated January 2010, the Veteran is raising a claim of entitlement to reimbursement for the cost of unauthorized medical expenses incurred from November 2, 2009 to November 3, 2009 for services rendered at the Naval Hospital in Jacksonville, Florida.  The Board refers this matter to the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

During the course of this appeal, the Veteran requested a video conference hearing before the Board.  By letter dated October 2011, the RO acknowledged this hearing request and informed the Veteran of the date of the scheduled hearing.  The day before the hearing, the Veteran telephoned the RO and indicated that she had received the notice of the hearing two days prior to the call.  She also indicated that it takes 8 or 9 hours to drive to the location of the hearing and that the short notice did not give her sufficient time to prepare.  She asked that the hearing be rescheduled.  The next day, she reiterated her request in a letter to the RO.  

Given that the Veteran requested postponement of her hearing in a timely manner, see 38 C.F.R. § 20.1304(d) (2012), the Board considers the Veteran's hearing request pending. 

This case is REMANDED for the following action:

Afford the Veteran a video-conference hearing before a member of the Board at the RO.  

The Board intimates no opinion as to the ultimate outcome in this case, but advises the Veteran that she has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999). 

This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

